NOTICE OF ALLOWANCE
Claims 1-10 and 12-20 are allowed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicant argued in the remarks of 15 October 2021 that the claim interpretation under 112f should be revoked because there was no use of generic placeholders. The Office disagrees for at least the reasons in the rejection of 21 July 2021, restated below. Additionally, there is no corresponding structure in the claims to overcome such interpretation. It is noted that applicant agreed that the “support for the corresponding structures may be found in at least the cited portions of the specification on page 3  of the Office action” but went onto say “support for the corresponding structures are not limited thereto, and may be found throughout the original specification and figures as filed, including or instead of the cited portions of the specification on page 3 of the Office action”, however, applicant has failed to show, and the Office is unable to find, any recitation of those generic place holders having a defined structure, other than the specific paragraphs presented below. Furthermore, with regard to the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a power supply configured to provide”
“a driver configure to provide”
“an analog-digital converter configured to provide”
“a comparator configured to compare” 
“a control signal generator configured to generate”
“a reference voltage generator configured to generate”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“a power supply configured to provide”: [0061] a PMIC
“a driver configure to provide”: [0051] an IC
“an analog-digital converter configured to provide”: [0101] a circuit
“a comparator configured to compare” : [0101] a circuit 
“a control signal generator configured to generate” : [0101] a circuit
“a reference voltage generator configured to generate” : [0113] a circuit
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation “A display device comprising: a display panel comprising a pixel electrically connected to each of a data line, a first power line, a second power line, and a third power line; a power supply configured to provide a first power voltage to the first power line, and a second power voltage to the second power line; and a driver configured to provide a data voltage to the data line, and a third power voltage to the third power line, wherein the driver is configured to determine whether a sensing voltage measured at the second power line is out of a reference range, and to limit the supply of the third power voltage when the sensing voltage is out of the reference range “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Regarding claim 13, the recitation “A display device comprising: a display panel comprising a pixel electrically connected to each of a data line, a first power line, a second power line, and a third power line; a power supply configured to provide a first power voltage to the first power line, and a second power voltage to the second power line; and a driver configured to provide a data voltage to the data line, and a third power voltage to the third power line, wherein the driver is configured to determine whether a sensing voltage measured at the second power line is out of a reference range, and to vary the data voltage from a first voltage range to be within a second voltage range different from the first voltage range “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Regarding claim 20, the recitation “A display device comprising: -6-115058757.2Appin No. 17/008,308Armdt date October 15, 2021Reply to Office action of July 21, 2021a display panel comprising a pixel electrically connected to each of a data line, a first power line, a second power line, and a third power line; a power supply configured to provide a first power voltage to the first power line, and a second power voltage to the second power line; and a driver configured to provide a data voltage to the data line, and a third power voltage to the third power line, wherein the driver is configured to determine whether a sensing voltage measured at the second power line is out of a reference range, and to generate a control signal when the sensing voltage is out of the reference range, and wherein the power supply is configured to interrupt the supply of the first power voltage in response to the control signal “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621